Opinion filed December 1,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00171-CR
                                                    __________
 
                                 JACOB
LYNN MARSH, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 220th District Court
                                                        Comanche
County, Texas
                                            Trial Court
Cause No. CCCR-10-03262
 

 
M
E M O R A N D U M   O P I N I O N
Pursuant to a plea agreement, Jacob Lynn Marsh pleaded guilty in 2010 to the offense of
sexual assault of child.  The trial court deferred a finding of guilt and
placed him on deferred adjudication community supervision for a term of ten
years.  In May 2011, the State filed a motion to proceed with an adjudication
of guilt alleging multiple violations of the terms and conditions of community
supervision.  Specifically, the State alleged the following violations in the
motion to proceed:  (1) that appellant failed to successfully complete 300
hours of community service at the rate of eight hours per month; (2) that
appellant entered in, on, or within 300 yards of any premises owned, rented, or
leased by a public/private or secondary school; and (3) that appellant had
unsupervised contact with a minor child under the age of seventeen without
permission from the court.
The
trial court heard the motion to proceed on June 13, 2011.  Appellant pleaded “not
true” to all of the alleged violations.  At the conclusion of the hearing, the
trial court found all of the allegations to be true, adjudicated appellant
guilty of the charged offense, and assessed his punishment at confinement in
the Institutional Division of the Texas Department of Criminal Justice for a
term of twelve years.  The trial court additionally imposed a fine of $5,000.  We
dismiss the appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously examines
the record and applicable law and states that he has concluded that the appeal
is frivolous.  Counsel has provided appellant with a copy of the brief and
advised appellant of his right to review the record and file a response to
counsel’s brief.  A response has not been filed.[1] 
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
Following
the procedures outlined in Anders and Schulman, we have
independently re-viewed the record, and we agree that the appeal is without
merit and should be dismissed.  Schulman, 252 S.W.3d at 409.  
We note that counsel has the responsibility to advise appellant that he may file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court.  Tex.
R. App. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down,
send his client a copy of the opinion and judgment, along with notification of
the defendant’s right to file a pro se petition for discretionary review
under Rule 68.”).  Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to Tex.
R. App. P. 68.
The
motion to withdraw is granted, and the appeal is dismissed.
 
December 1, 2011                                                                   PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.




[1]By letter, this court granted appellant thirty days in
which to exercise his right to file a response to counsel’s brief.